Citation Nr: 1144654	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-22 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased schedular rating for right shin splints rated as 10 percent disabling.

3.  Entitlement to an increased schedular rating for left shin splints rated as 10 percent disabling.

4.  Entitlement to service connection for a psychiatric disorder, including a major depressive disorder, depression, major affective disorder, and dysthymia, but not PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 1990. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A May 2010 rating decision thereafter granted 10 percent ratings for the Veteran's shin splints effective for the date of claim.  In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

The Veteran's June 2008 claim for service connection for psychiatric disorders included PTSD.  It also included anxiety, depression, and an adjustment disorders.  Moreover, the record shows that the Veteran's psychiatric disorders have been variously diagnosed as, among other things, a major depressive disorder, depression, major affective disorder, and dysthymia.  Therefore, since 38 C.F.R. § 3.304(f) (2011) governs claims for service connection for PTSD and 38 C.F.R. § 3.303 (2011) governs claims for service connection for all other psychiatric disorders, the Board has characterized the service connection claims as listed above so as to best reflect the Veteran's intent when filling the current appeal.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).  

The claim of service connection for a psychiatric disorder, including a major depressive disorder, depression, major affective disorder, and dysthymia, but not PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not show the Veteran being diagnosed with PTSD at any time during the pendency of the appeal.

2.  The competent and credible evidence of record does not show that the Veteran's right shin splints is manifested by impairment of the tibia and fibula with at least moderate knee or ankle disability even taking into account his complaints of pain at any time during the pendency of the appeal.

3.  The competent and credible evidence of record does not show that the Veteran's left shin splints is manifested by impairment of the tibia and fibula with at least moderate knee or ankle disability even taking into account his complaints of pain at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  PTSD was not caused or aggravated by military service or by an already service connected disability.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(f) (2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2011).

2.  The Veteran does not meet the criteria for a rating greater than 10 percent for his right shin splints at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2011).

3.  The Veteran does not meet the criteria for a rating greater than 10 percent for his left shin splints at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to all the issues on appeal, the Board also finds that letters dated in September 2008, October 2008, and December 2008, prior to the February 2009 rating decision, and a letter dated in May 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of his claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the February 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if the RO did not provided adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for service connection and for increased ratings.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  As to the service connection claim, the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury, whether the Veteran's current disability is related to his complaints during service, and whether his current disability is related to an already service connected disability.  As to the rating claims, the representative and the VLJ also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and for increased ratings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the Cheyenne, Omaha, Hot Springs, and Black Hills VA Medical Centers, including all of his 1996 to 1998 records from the Cheyenne VA Medical Center.  See 38 U.S.C.A. § 5103A(b).

As to the claim of service connection for PTSD, while the record shows that the Veteran was not afforded a VA examination, the Board finds that a remand for a VA examination is not required.  The Board has reached this conclusion because service treatment records are negative for the claimed disorder, the post-service record is negative for the claimed disorder, and the Board does not find the lay statements from the Veteran and others regarding a diagnosis or continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the rating claims, the record shows that the Veteran was afforded VA examinations in September 2008 and April 2010.  Moreover, the Board finds that these examinations are adequate to adjudicate the claims because after a review of the record on appeal as well as an examination of the claimant the examiners provided opinions as to the severity of his service connected disabilities that allows VA to rate them under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr, supra; McLendon, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claim

The Veteran contends that his PTSD was caused by his military service or his already service connected disabilities.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As to claims of service connection for PTSD, controlling regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

The Board notes that during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  Accordingly, the provisions apply to this case.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of PTSD at any time during the pendency of his appeal.  See 38 C.F.R. § 3.304(f).

In this regard, the Board notes that service treatment records, including the June 1990 separation examination, are negative for a diagnosis of PTSD.  In fact, when examined in June 1990 it was opined that his psychiatric condition was normal.  While the voluminous post-service treatment records dated from 1990 to 2010 document psychiatric complaints starting in 1996, they are likewise negative for a diagnosis of PTSD.  Additionally, while the Veteran, his wife, and his representative as lay persons are competent to report on the claimant's symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of PTSD because such an opinion requires medical expertise which they do not have.  See Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  

Therefore, since a condition precedent for establishing service connection on a direct and a secondary basis is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have such a diagnosis, the Board finds that entitlement to service connection for PTSD must be denied on a direct and secondary basis.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304(f), 3.310; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Allen, supra; also see McClain, supra; Hickson, supra.  

The Rating Claims

The Veteran claims his service connected shin splints meet the criteria for increased ratings because he has chronic throbbing and radiating pain in both legs. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The determination of the current level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Most recently, a May 2010 rating decision granted a 10 percent disability rating for the Veteran's right and left shin splints under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; with moderate knee or ankle disability warrants a 20 percent rating; with marked knee or ankle disability warrants a 30 percent rating; and with nonunion (loose motion requiring brace) warrants a 40 percent rating.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

With the above criteria in mind, the Board notes that at the September 2008 VA joints examination the Veteran complained of a constant aching sensation in the mid tibia bilaterally that radiates down to the tops of his feet.  He also reported that his pain is increased with all activity that requires standing, including while at work.  The Veteran also reported that he takes medication for his pain.  On examination, there was some mild tenderness with palpation of the mid tibia, bilaterally.  However, there was no pain with manipulation of either foot or ankle and the lower extremities showed no redness, swelling, or bony deformity.  Lastly, it was opined that the Veteran had no other adverse symptomatology because of his shin splints except for the mild tenderness to pressure he reported earlier.  At the April 2010 VA bone examination, the Veteran complained of moderate constant pain in the lower and medial portions of both legs that gets worse during the work week and is associated with stiffness, swelling, and heat.  The Veteran also reported that three to four times a week he has severe pain that lasts one to one and a half hours and will wake him up at night.  The Veteran also reported that he treats his pain with hydrocodone.  The Veteran denied having any problem with weakness, redness, drainage, instability, giving way, locking, or osteomyelitis.  He also denied having any hospitalizations or surgeries.  He also reported that he does not use any crutch or brace.  On examination, the Veteran walked with a limp, had a slow gait, and was tender over the tibia, bilaterally.  However, there was no objective evidence of pain, heat, swelling, erythema, or pain with movement of the ankles or feet.  It was also opined that his station was normal and his lower legs did not have any deformity, angulation, false motion, shortening, draining, edema, or redness.  There is no competent medical evidence which contradicts the VA examiners' opinions as to the severity of the Veteran's service connected shin splints found in the treatment records that are associated with the claims file.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In fact, while the claims file contains extensive treatment records, these records are almost negative for complaints, diagnoses, or treatment for his shin splints.  In this regard, the Veteran told the September 2008 VA examiner that he did not receive any treatment for his shin splints.  Likewise, the Veteran testified that he had not sought treatment for many years for his shin splints despite his pain because he was told that there was nothing his doctors could do for him for his pain except for giving him more of the anti-pain medication he already received because of his service connected low back disability.

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for a 20 percent rating because the objective evidence of record does not show impairment of the tibia and fibula with at least moderate knee or ankle disability - instead it shows that except for pain with palpation, a limp, and a slow gait the claimant had no adverse symptomatology.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true at all times during the pendency of the appeal, and therefore consideration of staged ratings is not warranted.  Hart, supra.

As to a rating the Veteran's shin splints under one of the other Diagnostic Codes for rating diseases of the knee and leg, the Board notes that the record, including the findings at the September 2008 and April 2010 VA examinations, are negative for knee or ankle ankylosis, instability, cartilage dislocation, lost motion, genu recurvatum, malunion, and/or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5274 (2011).  In the absence of such adverse symptomatology, the Board will not rate the Veteran's service connected shin splints as one of these other disabilities.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 540 (1993) (the Board's choice of a diagnostic code should be upheld if it is supported by explanation and evidence).  Therefore, the Board finds that Diagnostic Codes 5256 to 5274 are not applicable to the current appeal.  38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal, and therefore consideration of staged ratings is not warranted.  Hart, supra.

As to the Veteran's claims that his shin splints are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for his hypertension and left knee disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that either of his disabilities, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, the record shows just the opposite.  In this regard, the Veteran told the September 2008 VA joints examiner that he has not lost any work and the September 2008 VA joints examiner that he had only lost two days of work because of his shin splint pain.  Similarly, the Veteran told the 2008 VA examiner that he does not receive any treatment for his shin splints and told the 2010 examiner that he had not been hospitalized because of his shin splints.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected shin splints cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  This is true at all times during the pendency of the appeal.  Hart, supra.

As to the Veteran's, his wife's, and his representative's written statements to VA and the personal hearing testimony, while the claimant is competent and credible to report on what he can see and feel and his wife and representative can report on what they can see, the Board finds more competent and credible the opinions provided by the medical expert at the VA examinations as to the severity of his connected shin splints than these lay claims.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Also see Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In adjudicating the current appeal for higher evaluations, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that either of his service connected disabilities prevents him from obtaining and/or maintaining employment.  In fact, the Veteran told his VA examiners that he is working full-time and, at most, lost two days of work because of his shin splints.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to an increased rating for right shin splints, evaluated as 10 percent disabling, is denied at all times during the pendency of the appeal.

Entitlement to an increased rating for left shin splints, evaluated as 10 percent disabling, is denied at all times during the pendency of the appeal.


REMAND

As to the claim of service connection for a psychiatric disorder, including a major depressive disorder, depression, major affective disorder, and dysthymia, but not PTSD, the Veteran testified that his psychiatric disorder was caused by, among other things, the medication he takes for his service connected low back disability, right shoulder disability, and shin splints.  

However, while the RO obtained a medical opinion in connection with this appeal in December 2009, no opinion was provided at that time as to the above theory of entitlement.  Therefore, the Board finds that a remand is required to obtain such an opinion.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In providing the above opinion, the VA examiner should keep in mind the fact that the requirement of a current disability under 38 C.F.R. § 3.303 is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim" and the record on appeal shows the claimant being diagnosed with, among other things, a major depressive disorder, depression, major affective disorder, and dysthymia.  See McClain, supra.

The record shows that the Veteran receives ongoing treatment for his psychiatric disorders.  Therefore, while the appeal is remand status, his post January 2005 treatment records from the Cheyenne VA Medical Center, his post April 2008 treatment records from the Hot Springs VA Medical Center, his post November 2009 treatment records from the Black Hills VA Medical Center, and his post January 2010 treatment records from the Omaha VA Medical Center should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the record the Veteran's post January 2005 treatment records from the Cheyenne VA Medical Center, his post April 2008 treatment records from the Hot Springs VA Medical Center, his post November 2009 treatment records from the Black Hills VA Medical Center, and his post January 2010 treatment records from the Omaha VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2. After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the December 2009 VA opinion by the same examiner if available or another qualified examiner if he is not available.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that any psychiatric disorder, including a major depressive disorder, depression, major affective disorder, and dysthymia, but not PTSD, was caused or aggravated by any of the medications the Veteran takes to treat any of his service connected disabilities?

In providing an answer to the above question, the examiner should keep in mind the fact that the requirement of a current disability under 38 C.F.R. § 3.303 is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim" and the record on appeal shows the claimant being diagnosed with, among other things, a major depressive disorder, depression, major affective disorder, and dysthymia.

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3. The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


